Citation Nr: 9919957	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-18 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1972 to March 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for cervical spine disability.  The Board remanded this case 
in September 1997, and following completion of the requested 
development, the case has been returned for further appellate 
review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's cervical spine disability stems from an 
in- service neck injury.


CONCLUSION OF LAW

Cervical spine disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where the weight of the evidence supports an appellant's 
claim or is in relative equipoise (an approximate balance of 
positive and negative evidence regarding the merits of a 
material issue), the appellant is to prevail in either event.  
It is only where the weight, or preponderance, of the 
evidence is against an appellant's claim that the claim can 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1991).

The appellant contends that his cervical spine disability, 
manifested by degenerative changes with extensive bony fusion 
of C3 through C6, stems from a parachute accident during 
active service.  At his May 1996 appearance before the RO, he 
testified to performing over 150 parachute jumps during his 
period of active service.  He recalled one particularly 
traumatic landing in 1973 in which his left leg sunk into the 
mud and his right leg hit a solid surface.  This awkward 
landing caused his right leg to hit his chest and whiplashed 
his neck with such force as to knock off his steel helmet.  
He was treated for a right leg injury, but he didn't seek 
treatment for his neck pain.  Thereafter, he experienced 
intermittent neck and upper extremity pain which 
progressively worsened in the 1980's.  In June of 1994, he 
experienced the sudden onset of upper extremity weakness and 
pain.  He denied any other significant traumatic injuries to 
the neck.

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of cervical spine 
disability.  He did relate his complaint of occasional right 
knee giving way to his parachute jumping activities.

On VA examination, dated in August 1976, the appellant 
reported injuring his right leg in a parachute accident in 
1973.  By means of a rating decision dated in October 1976, 
the RO granted service connection for residuals of a right 
knee injury.

In a letter dated in June 1996, George W. Sypert, M.D., the 
appellant's private neurologist, indicated his opinion that 
the appellant's chronic cervical problem was "secondary to 
traumatic and degenerative disease" and that the causal link 
to his parachute accident was substantial and "reasonably 
medically probable."  In a letter dated in September 1998, 
Dr. Sypert opined that the degenerative changes were caused 
by a combination of wear and tear, aging, and traumatic 
changes which caused microinstability.

In a letter dated in December 1996, [redacted], the 
appellant's former servicemate who also served as president 
of Camp Humphries Sport Parachute Club in 1973, recalled the 
appellant's complaint of right knee and neck problems 
following a wrong landing in August 1973.

In June 1998, a VA neurological specialist, who had benefit 
of review of the claims folder, indicated his opinion that 
"it is least as likely as not that the etiology of the 
veteran's spinal condition had its onset originally during 
his injury in 1973 while on active service."  In July 1998, 
a VA orthopedic specialist, who also had benefit of review of 
the claims folder, indicated his opinion that "the veteran's 
condition is as likely as not related to the neck injury 
suffered in 1973 during parachute jumping and the etiology is 
posttraumatic."

The appellant's report of a 1973 parachute injury resulting 
in a whiplash- type of neck injury is credible and 
unrebutted.  It is also corroborated by a lay statement 
submitted by Mr. [redacted], and the fact that the appellant has 
been service connected for a right knee injury stemming from 
his report of this very same parachute accident as far back 
as 1976.  At the very least, his allegation of an in- service 
injury to the neck are in relative equipoise and, with 
application of the benefit of the doubt rule, the Board 
concludes that he, in fact, experienced a whiplash- type of 
injury to the neck in 1973.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998); Gilbert v. Derwinski, 1 
Vet.App. 49 (1991).

Based upon the accepted history of a neck injury in 1973, a 
private neurologist has opined that it is  "reasonably 
medically probable" that the appellant's cervical spine 
disability is causally linked to his in- service parachute 
accident.  Two VA examiners, upon review of the claims 
folder, have arrived at the same opinion.  There are no 
countervailing medical opinions of record.  See Hanson v. 
Derwinski, 1 Vet.App. 512 (1991) (an appellant is entitled to 
service connection where he submits supportable medical 
opinion of an etiological relationship that is unrebutted by 
other medical opinion of record).  Accordingly, the Board 
concludes from this evidence that the appellant's cervical 
spine disability stems from his 1973 parachute accident 
injury to the neck.

The benefit of the doubt has been applied in favor of the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).


ORDER

Service connection for cervical spine disability is granted.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

